Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/934049, filed on 07/30/2020. Claims 1-20 are still pending in the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 7, 9, 11-12, 14-16, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPH 06-211466 to Moroto et al (henceforth referred to as Moroto).
Regarding claims 1-2, 4, 7, 9, 11-12, 14, Moroto discloses a ropeless elevator system (i.e. Fig. 1) comprising: 
a car mover (i.e. Fig. 4) operationally connected to an elevator car (i.e. Fig. 1, ref. 2), the car mover configured to move along a car mover track (i.e. Fig. 1, ref. 10) in a hoistway lane (i.e. Fig. 1, ref. 1), thereby moving the elevator car along the hoistway lane, 
wherein the car mover includes a first tire (i.e. Fig. 4, ref. 23a) of a first wheel that is configured to engage the car mover track when the car mover moves along the car mover track, wherein one or more of the first tire and the car mover track includes an engagement feature for increasing traction between the first tire and the car mover track (i.e. Fig. 2 and machine translation paragraph 0019-0020). 
Wherein: the first tire includes the engagement feature, wherein the engagement feature includes a first coil winding (i.e. Fig. 7, ref. 27) configured for being powered to provide one or more of heat and magnetic flux (i.e. machine translation line 153: “magnetic flux”). 
Wherein a controller (i.e. machine translation paragraph 0019: “motors.. are driven by a control circuit… and the rotary magnets rotate in the direction indicated… ”) of the car mover is operationally connected to the first coil winding and configured to direct power to the first coil winding depending on one or more of time (i.e. in this case time), distance between the car mover track and the car mover, a temperature of the first tire, and slippage between the first tire and the car mover track.
Wherein the first coil winding receives power from a motor is operationally connected to the controller (i.e. machine translation paragraph 0019: “motors.. are driven by a control circuit… and the rotary magnets rotate in the direction indicated… ”). 
Wherein the car mover track includes a track engagement feature (i.e. Fig. 1, ref. 12 and machine translation paragraph 0020) that is configured to enhance one or more of traction and guidance when engaged by the first tire. 
Wherein the first tire includes a tire engagement feature (i.e. Fig. 4, ref. 23a friction surface) and the car mover track includes a track engagement feature (i.e. Fig. 1, ref. 11, 12), wherein the tire engagement feature and the track engagement feature are located and shaped to compliment each other and engage each other when the car mover moves along the car mover track (i.e. Fig. 1).
Wherein the tire engagement feature is one of protrusions and impressions (i.e. Fig. 4, ref. 23a friction ridges shown) formed circumferentially along an outer annular surface of the first tire; and 
the track engagement feature is another of protrusions and impressions (i.e. frictional surface of ref. 11) along the car mover track. 
Wherein the car mover track includes the engagement feature, 
wherein the engagement feature is one or more of: a surface coating, a surface finish (i.e. Fig. 4, ref. 23a, in this case the surface finish is ridges shown); a surface contour that centers the first tire on the car mover track when the car mover moves along the car mover track, and complimentary alignment features between track sections.
Regarding claims 15-16, 19, Moroto discloses a method of operating a ropeless elevator system (i.e. Fig. 1) comprising: 
powering a first coil winding (i.e. Fig. 7, ref. 27) in a first tire (i.e. Fig. 4, ref. 23a) of a first wheel of a car mover operationally connected to an elevator car (i.e. Fig. 1, ref. 2), wherein the car mover configured to move along a car mover track (i.e. Fig. 1, ref. 10) in a hoistway lane (i.e. Fig. 1, ref. 1), thereby moving the elevator car along the hoistway lane; and 
providing one or more of heat and magnetic flux from powering the first coil winding (i.e. machine translation line 153: “magnetic flux”).
Comprising a controller (i.e. machine translation paragraph 0019: “motors.. are driven by a control circuit… and the rotary magnets rotate in the direction indicated… ”) of the car mover, operationally connected to the first coil winding, directing power to the first coil winding depending on one or more of time (i.e. in this case time), distance between the car mover track and the car mover, a temperature of the first tire, and slippage between the first tire and the car mover track.
Comprising the first coil winding receives power from a motor that drives the first wheel , wherein the motor is operationally connected to the controller (i.e. machine translation paragraph 0019: “motors.. are driven by a control circuit… and the rotary magnets rotate in the direction indicated… ”). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 06-211466 to Moroto et al.
Regarding claim 3, Moroto does not specifically teach a coil winding configured for providing heat. However, Fig. 3 shows the car mover having at least 8 coil windings (i.e. contained in Fig. 3, ref. 21a-d) that provide magnetic flux. However, heat is a biproduct of activated windings. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that one of the at least one of the coil windings is configured to provide heat as a biproduct of activated windings and there would have been reasonable expectation of success. 

Claim(s) 5-6, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH 06-211466 to Moroto et al in view of US Patent Application Publication No. 2019/0077636 to Bhaskar (henceforth referred to as Bhaskar). 
Regarding claims 5-6 and 17-18, Moroto does not specifically teach sensor in communication with controller. However,  Bhaskar teaches a self-driving, ropeless elevator system  with multiple cars within the shaft (i.e. Fig. 1) comprising a car mover (i.e. Fig. 2A, ref. 40) configured to move an elevator car (i.e. Fig. 2A. ref. 54) along a car mover track (i.e. Fig. 2A, ref. 26A, 26B) wherein a sensor is operationally connected to the car mover and configured to provide sensor data indicative of one or more of the distance between the car mover track and the car mover, the temperature of the first tire, and slippage between the first tire and the car mover track (i.e. paragraph 0056: “central controller may receive… inputs from… sensors, … motor condition sensors, power sensors and temperature sensors…”). 
Wherein the sensor transmits the sensor data to the controller directive, via a wireless network or via a cloud service, and wherein the sensor data is analyzed in whole or part at one or more of the sensor, the cloud server and the controller (i.e. paragraph 0056: “the controller may be coupled to the sensors… via control lines… (e.g. hardwired or wireless communication paths”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the sensor and wireless communication to controller as taught in Bhaskar in the ropeless elevator system as taught in Moroto to know where the elevator car is in the hoistway at all times for better control of the self-driving, ropeless elevator system and there would have been reasonable expectation of success. 

Allowable Subject Matter
Claims 8, 10, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JPH 08-40671 to Jiyannmarii teaches a ropeless elevator system with traction wheels;
DE 101 40 390 to Thielking teaches a ropeless elevator system with traction wheels;
EP 0684204 to Hein teaches a ropeless elevator system with traction wheels;
EP 1860051 to Kocher teaches a ropeless elevator system with traction wheels;
EP 1468950 to Kocher teaches a ropeless elevator system with traction wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654